AMENDMENT TO PROMISSORY NOTES



WHEREAS, American Boarding Company, a Delaware corporation, (“Maker”) has issued
certain Promissory Notes to Reza Noorkayhani in the principal amounts, and on
the dates, set forth below (collectively, the “Notes”):

Name of Creditor Document Date Principal Amount Reza Noorkayhani Promissory Note
9/28/14 $5,500 Reza Noorkayhani Promissory Note 11/24/14 $3,975 Reza Noorkayhani
Promissory Note 6/30/15 $8,750 Reza Noorkayhani Promissory Note 12/1/15 $17,619
Reza Noorkayhani Promissory Note 12/1/15 $30,000 $65,844.00

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 1. All provisions set forth in the Notes, or any of them, providing that any
    amounts due under the Notes are convertible to capital stock of the Maker
    are hereby deleted. The Notes shall not be convertible to common stock, or
    any other class of capital stock, of the Maker.
 2. All other terms of the Notes not specifically modified by this Amendment
    shall remain in full force and effect.

 

 

/s/ Reza Noorkayhani

Reza Noorkayhani

American Board Company

 By: /s/ Reza Noorkayhani

Reza Noorkayhani, President and CEO

 